Citation Nr: 1747052	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for ischemic heart disease, rated as 10 percent disabling prior to May 1, 2017, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Veteran testified at a hearing before the undersigned.  The Board remanded the claim in August 2016.


FINDINGS OF FACT

1.  Prior to May 1, 2017, the Veteran's ischemic heart disease was manifested by a workload of greater than 7 METS with evidence of chest pain and the need for control with continuous medication.

2.  Since May 1, 2017, the Veteran's ischemic heart disease has been manifested by a workload of greater than 5 METS but not greater than 7 METS with evidence of chest pains and the need for control with continuous medication.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2017, the criteria for a rating in excess of 10 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2016).

2.  Since May 1, 2017, the criteria for a rating in excess of 30 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, DC 7005 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  

The Veteran's cardiac disability has been rated as 10 percent disabling prior to May 1, 2017, and as 30 percent thereafter, pursuant to Diagnostic Code 7005. 

Under DC 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that an increased rating is not warranted.  Prior to May 1, 2017, a workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope was not shown.  Rather, a February 2010 private treatment record showed the Veteran's report of occasional angina and occasional exercise intolerance.  On June 2010 VA examination, his estimated METS was 9.  There was a finding of no effects on usual daily activities.  In May 2013, the Veteran reported to the emergency room for chest pains, but such was ultimately determined to be related to psychological factors.  He declined a stress test at that time.  Then, in February 2014, an echocardiogram was normal.  In September 2016, the Veteran was hospitalized for chest pains once more, and such was again assessed to be related to psychological factors.  VA treatment records dated throughout the appeal period, which begins in May 2010, do not otherwise demonstrate a more severe metabolic equivalent or indication of dyspnea, fatigue, angina, dizziness, or syncope on exertion such that a 30 percent would be warranted prior to May 1, 2017.  Moreover, there was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

Since May 1, 2017, the evidence has not shown acute congestive heart failure in the past year, or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, on May 2017 VA examination, the Veteran's estimated METS was greater than 5 but less than 7.  He experienced fatigue and angina on activity.  The examiner also stated that the Veteran's ejection fraction on his most recent echocardiogram was more objective in nature than then the estimated, more subjective METS analysis.  Following that reasoning, in April 2017, an echocardiogram showed an ejection fraction of 55-60 percent.  When reviewing diagnostic codes that do rate based upon ejection fraction, such as DC 7005, which contemplates coronary artery disease, there would need to be a showing of an ejection fraction of 30 to 50 percent to meet the higher 60 percent rating.  Such has not been shown during the appeal period.

Accordingly, when taking into consideration the Veteran's symptoms of fatigue and chest pains on exertion, as well as the objective medical evidence of record, the Board finds that a higher rating for his ischemic heart disease is not warranted.  The Board has specifically considered the Veteran's report of chest pains and fatigue prior to May 1, 2017, but finds that the medical records do not demonstrate a more severe cardiac disability as would be contemplated by the higher 30 percent rating.  The Board has also taken into account the Veteran's report of worsening symptoms as reported to the May 2017 VA examiner, but finds that a higher 60 percent rating is not warranted.  The Veteran's symptoms are contemplated by the rating schedule.


ORDER

Prior to May 1, 2017, a rating in excess of 10 percent for ischemic heart disease is denied.

Since May 1, 2017, a rating in excess of 30 percent for ischemic heart disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


